
	
		I
		111th CONGRESS
		1st Session
		H. R. 4398
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Salazar (for
			 himself, Ms. DeGette,
			 Ms. Markey of Colorado,
			 Mr. Polis of Colorado,
			 Mr. Perlmutter,
			 Mr. Lamborn,
			 Mr. Coffman of Colorado,
			 Mr. Minnick,
			 Mr. Luján,
			 Mrs. Kirkpatrick of Arizona, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To address public safety risks in western States by
		  facilitating insect and disease infestation treatment of National Forest System
		  land and certain adjacent land, to make permanent the good-neighbor authority
		  for Colorado and stewardship contracting authorities available to the Forest
		  Service, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the National Forest Insect and
			 Disease Emergency Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Designation of insect and disease emergency
				areas.
					Sec. 5. Response to emergency designation.
					Sec. 6. Good neighbor relationship with the State of
				Colorado.
					Sec. 7. Stewardship contracting.
					Sec. 8. Protection of private property rights.
				
			2.Purposes
			(a)PurposesThe
			 purposes of this Act are—
				(1)to ensure that
			 adequate emphasis is placed on the mitigation of hazards posed by large-scale
			 infestations of bark beetles and other insects through the establishment of
			 insect and disease emergency areas;
				(2)to ensure that
			 increased resources are available within each designated insect and disease
			 emergency area—
					(A)to mitigate
			 hazards associated with falling trees and increased fire hazards; and
					(B)to restore National Forest System land
			 within the designated insect and disease emergency area; and
					(3)to make permanent
			 good-neighbor authority for the State of Colorado and stewardship contracting
			 authorities available to the Secretary of Agriculture.
				3.DefinitionsIn this Act:
			(1)Affected
			 stateThe term affected State means the States of
			 Arizona, California, Colorado, Idaho, Montana, Nevada, New Mexico, Oregon,
			 South Dakota, Utah, Washington, and Wyoming.
			(2)Insect and
			 disease emergency areaThe
			 term insect and disease emergency area means an area of National
			 Forest System land (other than land excluded by section 4(d)) that—
				(A)is identified as an insect and disease
			 emergency area on the map entitled Insect Emergency Areas and
			 dated ___; or
				(B)is designated as an insect and disease
			 emergency area by the Secretary in the manner provided in section 4(b).
				(3)Insect and
			 disease infestation emergencyThe term insect and disease
			 infestation emergency means an insect or disease infestation that the
			 Secretary determines has resulted in—
				(A)a current or
			 future increased risk of catastrophic wildland fire; or
				(B)an increased
			 threat posed by hazardous trees to utility corridors, communication sites, or
			 other infrastructure.
				(4)National forest
			 systemThe term National Forest System has the
			 meaning given the term in section 11(a) of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1609(a)).
			(5)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			4.Designation of
			 insect and disease emergency areas
			(a)Designation by
			 map
				(1)DesignationThere is designated as an insect and
			 disease emergency area each area of National Forest System land identified as
			 such an area on the map entitled Insect Emergency Areas and
			 dated ___.
				(2)Map; legal
			 descriptionsAs soon as practicable after the date of enactment
			 of this Act, the Secretary shall file the map referred to in paragraph (1) and
			 a legal description for each insect and disease emergency area designated by
			 such paragraph with—
					(A)the Committee on Energy and Natural
			 Resources and the Committee on Agriculture, Nutrition, and Forestry of the
			 Senate; and
					(B)the Committee on Natural Resources and the
			 Committee on Agriculture of the House of Representatives.
					(3)Force of
			 lawThe map and legal descriptions filed under paragraph (2)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct typographical errors in the map and the legal
			 descriptions.
				(4)Public
			 availabilityThe map and legal descriptions filed under paragraph
			 (2) shall be on file and available for public inspection in the appropriate
			 offices of the Forest Service.
				(b)Designation by
			 secretary
				(1)DesignationThe Secretary may designate an area of
			 National Forest System land as an additional insect and disease emergency area
			 if the National Forest System land—
					(A)is located in an
			 affected State;
					(B)is subject to an
			 insect and disease infestation emergency, as determined by the
			 Secretary.
					(2)InitiationThe
			 designation of an insect and disease emergency area under this subsection may
			 be made by the Secretary—
					(A)on the initiative
			 of the Secretary; or
					(B)in response to a
			 request by the Governor of an affected State.
					(3)DeadlineIf the Governor of an affected State
			 requests the Secretary to designate National Forest System land in the State as
			 an additional insect and disease emergency area, the Secretary shall accept or
			 deny the request before the end of the 90-day period beginning on the date on
			 which the Secretary receives the request. If the Secretary does not accept or
			 deny the request before the end of such period, the request shall be deemed to
			 be denied. If the request is denied, the Secretary shall submit to the Governor
			 who submitted the request and the congressional committees specified in
			 subsection (a)(2) an explanation of the reasons for the denial.
				(4)Limitation on
			 delegationThe Secretary may delegate the authority to make a
			 designation under this subsection only to the Regional Forester responsible for
			 the National Forest System land that would be covered by the
			 designation.
				(5)ProcedureIf
			 the Secretary designates an additional insect and disease emergency area under
			 this subsection, the Secretary shall—
					(A)publish a notice
			 of the designation of the insect and disease emergency area (including a map of
			 the insect and disease emergency area) in the Federal Register; and
					(B)notify the Governor of the affected State
			 in which the land is located and the congressional committees specified in
			 subsection (a)(2).
					(c)Relation to
			 other laws
				(1)NEPAThe designation of an insect and disease
			 emergency area under this section does not constitute a major Federal action
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
			 Subsequent major Federal actions taken as a result of the designation are
			 subject to such Act.
				(2)Forest service
			 decisionmakingThe
			 designation of an insect and disease emergency area under this section shall
			 not be subject to—
					(A)section 322 of the
			 Department of the Interior and Related Agencies Appropriation Act, 1993 (Public
			 Law 102–381; 16 U.S.C. 1612 note); or
					(B)any related law or
			 regulation.
					(d)Certain lands
			 excludedAn insect and
			 disease emergency area may not include—
				(1)land designated as wilderness;
				(2)land recommended
			 for wilderness designation in a forest land and resource management plan;
			 and
				(3)land on which the removal of vegetation is
			 prohibited or restricted by Act of Congress or Presidential proclamation
			 (including the applicable implementation plan).
				(e)Duration of
			 designation
				(1)Designation by
			 mapAn insect and disease
			 emergency area designated on the map referred to in subsection (a)(1) shall
			 continue as an insect and disease emergency area until—
					(A)the end of the
			 10-year period beginning on the date of the enactment of this Act; or
					(B)such earlier date as may be designated by
			 the Secretary if the Secretary determines that the area of National Forest
			 System land is no longer subject to an insect and disease infestation
			 emergency.
					(2)Designation by
			 SecretaryAn insect and disease emergency area designated by the
			 Secretary under subsection (b) shall continue as an insect and disease
			 emergency area until—
					(A)the end of the
			 10-year period beginning on the date of the designation; or
					(B)such earlier date as may be designated by
			 the Secretary if the Secretary determines that the area of National Forest
			 System land is no longer subject to an insect and disease infestation
			 emergency.
					(3)RedesignationThe expiration of the 10-year period
			 specified in paragraph (1)(A) or (2)(A) does not prohibit the Secretary from
			 redesignating an area of National Forest System land as an insect and disease
			 emergency area under subsection (b) if the Secretary determines that the area
			 of National Forest System land continues to be subject to an insect and disease
			 infestation emergency.
				5.Response to
			 emergency designation
			(a)Priority
			 treatmentsIn carrying out the management of an insect and
			 disease emergency area, the Secretary shall give priority consideration—
				(1)to the removal of
			 hazardous fuels and hazardous trees posing a risk to—
					(A)human
			 communities;
					(B)utility
			 corridors;
					(C)communication
			 sites;
					(D)roads;
					(E)recreation
			 sites;
					(F)water structures;
			 and
					(G)other
			 infrastructure;
					(2)to the restoration of the health of land
			 surrounding any of the areas or sites specified in paragraph (1); and
				(3)to the provision
			 of assistance to State and local governments, Indian tribes, and private
			 landowners for the removal of hazardous fuels and hazardous trees on, and the
			 restoration of the health of, each parcel of land located in the insect and
			 disease emergency area—
					(A)that is under the
			 jurisdiction of the State or local government or Indian tribe; or
					(B)the title of which
			 is held by a private landowner.
					(b)Biomass
			 useIn giving priority to
			 initiatives described in subsection (a), the Secretary shall give priority
			 consideration to the making of payments under section 9011(d) of the Farm
			 Security and Rural Investment Act of 2002 (7 U.S.C. 8111(d)), as amended by
			 section 9001(a) of the Food, Conservation, and Energy Act of 2008 (Public Law
			 110–246; 122 Stat. 2064), to an individual or entity described in paragraph
			 (1)(B) of such section that collects or harvests renewable biomass from a
			 parcel of National Forest System land located in an insect and disease
			 emergency area.
			(c)Emergency forest
			 restorationIn implementing the emergency forest restoration
			 program under section 407 of the Agricultural Credit Act of 1978 (16 U.S.C.
			 2206), the Secretary may make payments to an owner of a parcel of nonindustrial
			 private forest land that is located in an insect and disease emergency area to
			 carry out emergency measures in response to an insect and disease infestation
			 emergency under this Act.
			(d)Treatment as
			 renewable biomassAny biomass removed from a parcel of land
			 located in an insect and disease emergency area shall be considered to be
			 renewable biomass for purposes of the renewable fuel standard under section
			 211(o) of the Clean Air Act (42 U.S.C. 7545(o)).
			(e)Healthy forest
			 restoration
				(1)Authority of
			 secretaryThe Secretary may apply each requirement described in
			 sections 104 and 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C.
			 6514, 6515) to projects that are carried out to remove hazardous fuels and
			 hazardous trees on, and to restore the health of, National Forest System land
			 that is located in an insect and disease emergency area.
				(2)Judicial
			 reviewSection 106 of the Healthy Forests Restoration Act of 2003
			 (16 U.S.C. 6516) shall apply to each project described in paragraph (1).
				6.Good neighbor
			 relationship with the State of Colorado
			(a)State forest
			 services
				(1)Authority of
			 secretaryThe Secretary may offer to enter into any contract
			 (including a sole source contract) or other agreement (including an agreement
			 for the mutual benefit of the Secretary and each other party to the contract or
			 agreement), as appropriate, with the State of Colorado (in this section
			 referred to as the State) to perform watershed restoration and
			 protection services on National Forest System land located in the State if the
			 State is carrying out similar and complementary watershed restoration and
			 protection services on a parcel of State or private land that is located
			 adjacent to the National Forest System land.
				(2)Authorized
			 servicesWatershed restoration and protection services described
			 in paragraph (1) include—
					(A)the treatment of
			 insect-infested trees;
					(B)the reduction of
			 hazardous fuels; and
					(C)any other activity
			 that is carried out to restore or improve watersheds or fish and wildlife
			 habitat across ownership boundaries.
					(b)Administrative
			 provisions
				(1)National forest
			 management act of 1976Subsections (d) and (g) of section 14 of
			 the National Forest Management Act of 1976 (16 U.S.C. 472a) shall not apply to
			 services performed under a contract or other agreement under subsection
			 (a)(1).
				(2)Assumption of
			 liabilityIn accordance with each applicable law (including
			 regulations), in preparing and carrying out a contract entered into under
			 subsection (a)(1), the State that is a party to the contract shall be liable
			 for each action and omission of the employees of the State.
				(3)SubcontractsA
			 State, in accordance with the applicable contract procedures of the State, may
			 enter into subcontracts to provide restoration services authorized under a
			 contract or other agreement entered into under subsection (a)(1).
				(4)Dispute
			 resolutionAny dispute under a contract or other agreement under
			 subsection (a)(1) shall be resolved in accordance with, as applicable—
					(A)the dispute clause
			 of the contract or other agreement;
					(B)the Contract
			 Disputes Act of 1978 (41 U.S.C. 601 et seq.); or
					(C)section 1491 of
			 title 28, United States Code.
					(c)Retention of
			 responsibilities under national environmental policy act of
			 1969With respect to any watershed restoration and protection
			 service on National Forest System land that is proposed to be carried out by
			 the State under subsection (a), any decision required to be made under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) may not be
			 delegated to any officer or employee of the State.
			(d)Applicability
				(1)In
			 generalSubject to paragraph (2), the authority provided by this
			 section applies only to National Forest System land located in Colorado.
				(2)Secretary of the
			 interiorWith respect to public land located in Colorado that is
			 administered by the Secretary of the Interior (acting through the Bureau of
			 Land Management), the Secretary of the Interior may carry out activities under
			 this section on the public land.
				7.Stewardship
			 contracting
			(a)Permanent
			 authoritySection 347(a) of
			 the Department of the Interior and Related Agencies Appropriations Act, 1999
			 (16 U.S.C. 2104 note; as contained in section 101(e) of division A of Public
			 Law 105–277) is amended by striking Until September 30, 2013,
			 the and inserting The.
			(b)Treatment of
			 cancellation costsSection
			 347 of the Department of the Interior and Related Agencies Appropriations Act,
			 1999 (16 U.S.C. 2104 note; as contained in section 101(e) of division A of
			 Public Law 105–277) is amended by adding at the end the following new
			 subsection:
				
					(h)Treatment of
				cancellation costs
						(1)Limitation on
				obligationNotwithstanding
				any other provision of law, including section 304B of the Federal Property and
				Administrative Services Act of 1949 (41 U.S.C. 254c), the Forest Service may
				not obligate funds to cover the cost of canceling a Forest Service multiyear
				stewardship contract under subsection (a) until the date on which the multiyear
				stewardship contract is cancelled.
						(2)Costs of
				cancellation or terminationThe costs of any cancellation or
				termination of a multiyear stewardship contract described in paragraph (1) may
				be paid from any appropriations available to the Forest Service. In the event
				such appropriations are exhausted—
							(A)the exhaustion of
				such appropriations shall not be considered to be a violation of section 1341
				of title 31, United States Code; and
							(B)the Secretary of
				Agriculture shall seek a supplemental
				appropriation.
							.
			8.Protection of
			 private property rightsNothing in this Act diminishes the rights of
			 any owner of private property.
		
